Woodward, J.:
The petitionér in this proceeding alleges a violation of clause a of section 31 of the Liquor Tax Law (Laws of 1896, chap. 112, as amd. by Laws of 1897, chap. 312), which relates to the selling of liquor on Sunday, or before five o’clock in the morning of Monday; and it is alleged that the respondent was guilty of a violation of clause g of the same section,, which prohibits .having open or unlocked, during the hours when the sale of liquors is forbidden, any door or entrance to the room or rooms where liquors are sold, etc. The liquor tax certificate involved in this proceeding has been revoked, and the order accomplishing this object is .before us for review.
The respondent’s answer alleges that he was conducting a hotel, and claims the privileges accorded by section 31 of the statute, and we are clearly of the opinion that he established the fact that he was running a hotel within the meaning of the law. The evidence was uncontradicted that the respondent had a house at Coney Island with twenty-four bedrooms; that he had a kitchen adequate to provide for the feeding of his guests, and that at the time of the alleged violations of the law he was actually harboring between thirty and forty people, and that his dining room contained the required amount of space. It appears that this hotel fronted upon Kensington walk, Coney Island, and that the entrance to the hotel proper was through a pavilion fitted with folding doors which were.thrown open during ■ business hours, so that from the walk the place presented the appearance of an inclosure fitted up with tables, etc., after the manner of popular resorts, the front of this inclosure being wide open to the street. ■ In one corner of this pavilion, which appears to have been about forty by fifty feet in dimension, was a bar, which, on Sundays, was partitioned off from the pavilion by a wood and glass partition, so that while the bar was fully exposed, it was in fact cut off entirely from the pavilion, except for a doorway for the use of the servants of the relator, and we are of . opinion that, acting in good faith, it was not a violation of the law to have this pavilion open on Sunday for the accommodation of the patrons of this place. The bar was partitioned off from this room, and while this partition was removed during the week, so that the bar stood in the pavilion, we do not think under the circumstances disclosed that the entire room was necessarily dedicated as a barroom, or that any purpose of the *429Liquor Tax Law was defeated by permitting this partitioning of the pavilion on Sunday, so that lunches, light drinks, etc., might be sold to the visitors at the beach.
A more' serious question is presented, however, by the alleged violation of clause a, of section 31 of the Liquor Tax Law. Two special agents of the State Excise Department visited the respondent’s place on Sunday, the 31st day of August, 1902, and took a seat at one of the tables in this pavilion and ordered two drinks of whisky. There is some conflict in the evidence as to the details surrounding the delivery of the whisky, but there is no dispute that the special agents did order whisky and that it was delivered to them, and that it was paid for and drunk upon the premises. The respondent claims that he was within the law, however, because there were two sandwiches served with the whisky, which sandwiches were ordered and paid for by the special agents. There can be no reasonable doubt that under some circumstances a sandwich and a drink of whisky or other beverage constitute a meal, under our modern Bohemian system of living; many men in clubs, at restaurants and elsewhere confine their eating at certain periods of the day to a single dish — to a bowl of soup, to a plate of beans, or a sandwich, and there is no particular kind or quantity of food which the law demands for a meal, so far as we have been able to discover, it all depending upon the person to be served and the condition of his appetite. Section 31 of the Liquor Tax Law provides that the keeper of a hotel “ may sell liquor to the guests of such hotel, * * * with their meals, or in their rooms therein * * *, but not in the barroom or other similar room of such hotel,” and, as we have already suggested, the pavilion in front of the respondent’s hotel, as it existed at the time of this alleged violation, was not the barroom or other similar room of such hotel. Section 31 of the statute also provides that a person is a guest of the hotel, within the meaning of the law, “ who, during the hours when meals are regularly served therein, resorts to the hotel for the purpose of obtaining and actually orders and obtains at such time, in good faith, a meal therein.” We apprehend, under the liberal construction to which a revenue measure is entitled, and considering the forfeiture which is worked by a violation of the provisions of the statute, that it is not the duty .of the respondent to inquire diligently into the motives which actuate *430those who frequent his premises. He has a right, in the absence of knowledge to the contrary, to assume that one who comes into his place and orders a sandwich or any other article of food, does so because he desires the nourishment which it affords, and if a single sandwich satisfies the desires of the person, it constitutes a meal, and the keeper of a hotel has the right to serve liquors to him with such meal.
The difficulty on this appeal is that the evidence is conclusive that the special agents of the Excise Department entered this pavilion and ordered whisky primarily; that they were subsequently told that they could not be served unless they ordered something to eat; that they distinctly told the waiter, in the hearing of the bartender, the respondent’s wife and another witness called by the respondent, that they did not want anything to eat, as they had just been to dinner, and that they ordered two sandwiches, saying at the time that they were not obliged to eat them, and that, although the same were placed upon the table, they did not touch them. The respondent’s wife, who .was present for the purpose of making sandwiches, etc., testifies to these facts; the waiter who served them, the bartender who overheard the conversation, and another friendly witness all concur in what was said, so that there was no possibility that these sandwiches were served in good faith as a meal, and if they were not, the special agents never became the guests of the respondent under the provisions of section 81 of the statute, and the sale of whisky to them was a clear violation of the law. (Matter of Schuyler, 63 App. Div. 206, 210.) This court has refused to give a technical construction to the provisions of this act. We have held that the violation should be of the spirit rather than the letter of the act to justify the harsh penalty of forfeiture of expensive certificates and the sacrifice of business rights (Matter of Cullinan, 75 App. Div. 301, 303, and authorities there cited), but when the respondent’s own witnesses and servants testify to a state of facts which entirely negatives the idea that the sandwiches were served in good faith as á meal, there is no room for construction, and the law must take its course.
The. order appealed from should be affirmed, with costs.
All concurred.
Order affirmed, with ten dollars costs and disbursements.